     Case: 1:20-cv-01444 Document #: 1 Filed: 02/27/20 Page 1 of 19 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS

WILLIAM AMOR,                             )
                                          )
           Plaintiff,                     )
                                          )
           v.                             )
                                          )
JOHN REID & ASSOCIATES, INC.,             )
MICHAEL MASOKAS, THE ESTATE               )
OF ARTHUR T. NEWEY, AND                   )
UNKNOWN EMPLOYEES OF JOHN                 )
REID & ASSOCIATES,                        )
                                          )
           Defendants.                    )




                                   COMPLAINT

      Plaintiff WILLIAM E. AMOR, by and through his attorneys, Loevy & Loevy,

complains of Defendants, JOHN REID & ASSOCIATES, INC., MICHAEL

MASOKAS, THE ESTATE OF ARTHUR T. NEWEY, AND UNKNOWN

EMPLOYEES OF JOHN REID & ASSOCIATES, and alleges as follows:

                                    Introduction


      1.     In September 1995, and continuing thereafter, the above-named

Defendants entered into and executed a conspiracy to cause Plaintiff’s unlawful

arrest and subsequent prosecution for a murder and aggravated arson that he did

not commit. The centerpiece of the conspiracy was Plaintiff’s purported “confession,”

a statement which the Defendants assisted in coercing from Plaintiff through

mental coercion, lies and improperly suggestive interrogation techniques.


                                         1
      Case: 1:20-cv-01444 Document #: 1 Filed: 02/27/20 Page 2 of 19 PageID #:2




Additionally, Defendants falsely told Plaintiff that he flunked a polygraph

examination. As a direct and proximate result of Defendants’ egregious misconduct,

Plaintiff was convicted and sentenced to 45 years imprisonment. He served more

than 20 years of wrongful incarceration. This lawsuit seeks redress for the extreme

hardship and incalculable harm Defendants thereby caused Plaintiff to suffer.


                                       Jurisdiction


       2.      This action is brought under 42 U.S.C. § 1983 to redress the

deprivation under color of law of Plaintiff’s rights as secured by the United States

Constitution and under Illinois state law.

       3.      This Court has original jurisdiction of Plaintiff’s federal claims

pursuant to 28 U.S.C. § 1331, and supplemental jurisdiction of Plaintiff’s state-law

claims pursuant to 28 U.S.C. § 1367.

       4.      Venue is proper under 28 U.S.C. § 1391(b) as the events and omissions

giving rise to Plaintiff’s claims occurred within this judicial district.


                                       The Parties


       5.      Plaintiff William Amor (“Plaintiff”) is a resident and citizen of the state

of Illinois.

       6.      Defendant John Reid & Associates, Inc. (hereinafter “Reid &

Associates”), is a for-profit Illinois corporation with its principal place of business at

209 W. Jackson Blvd., Suite 400, Chicago, IL 60606. At all times relevant to the

events described in this Complaint, Reid & Associates participated in the


                                             2
     Case: 1:20-cv-01444 Document #: 1 Filed: 02/27/20 Page 3 of 19 PageID #:3




investigation and interrogation of Plaintiff by Naperville Police Department. It did

so pursuant to an agreement with the City of Naperville to provide its officers with

training, advice, and consultation in connection with the interrogation of

individuals suspected of criminal activity. Many of those interrogations, including

Plaintiff’s, occurred at Reid & Associates’ offices in Chicago. The City of Naperville

regularly delegated to Reid & Associates and its employees the responsibilities of

interrogating, testing, and eliciting statements from persons suspected of criminal

activity. Defendant John Reid & Associates is liable for all torts committed by its

employees pursuant to the doctrine of respondeat superior.

      7.     Defendant Michael Masokas is the former Director of the Services Reid

& Associates. At all times relevant to the events described in this Complaint,

Defendant Masokas was an employee of Reid & Associates who directed, conducted,

and participated in the police interrogation of Plaintiff and the investigation

conducted by the Naperville Police Department. As such, Defendant Masokas was

acting at all times under color of law and within the scope of his employment with

Reid & Associates.

      8.     Defendant Estate of Arthur T. Newey (hereinafter “Defendant Newey”)

was a former polygraph examiner at John Reid & Associates. At all times relevant

to the events described in this Complaint, Defendant Newey was an employee of

Defendant John Reid & Associates who directed, conducted, and participated in the

police interrogation of Plaintiff and the investigation conducted by the Naperville

Police Department. As such, Defendant Newey was acting at all times under color of



                                           3
     Case: 1:20-cv-01444 Document #: 1 Filed: 02/27/20 Page 4 of 19 PageID #:4




law and within the scope of his employment with John Reid & Associates. Upon

information and belief, Arthur Newey is deceased.

      9.     Defendant Unknown Employees of John Reid & Associates

participated in the misconduct alleged in this Complaint. At all times relevant to

the events described in this Complaint, these Unknown Employees of John Reid &

Associates directed, conducted, and participated in the police interrogation of

Plaintiff and the investigation conducted by the Naperville Police Department. As

such, Defendant Unknown Employees of John Reid & Associates were acting at all

times under color of law and within the scope of his/her/their employment with John

Reid & Associates.

      10.    Defendants Masokas, Newey, and the Unknown Employees of John

Reid & Associates (collectively the “Individual Defendants”) acted under color of law

and within the scope of his or her or their employment. Each of the individual

Defendants is sued his or her or their individual capacity unless otherwise noted.


                                Factual Background

The Fire at 218 E. Bailey in Naperville

      11.    On or about September 10, 1995, Plaintiff resided at 218 E. Bailey in

Naperville with his wife, Tina Amor (Ms. Amor”) and his mother -in -law, Marianne

Miceli (“Ms. Miceli”).

      12.    Ms. Miceli called 911 and reported that there was a fire in the

apartment.




                                          4
     Case: 1:20-cv-01444 Document #: 1 Filed: 02/27/20 Page 5 of 19 PageID #:5




         13.   The Naperville Fire Department (“NFD”) arrived and began rescue

efforts. Tragically, they were unable to save Ms. Miceli, who died as a result of

smoke inhalation.

         14.   Plaintiff and his wife were not home at the time of the 911 call but

returned home at 11:00 p.m., at which time they were informed of Ms. Miceli’s

death.

         15.   Employees of the Naperville Police Department, including Michael

Cross and Robert Guerrieri, treated Plaintiff as a suspect and began questioning

him at or around that time.

         16.   As the questioning continued into the early morning of September 11,

1995, Plaintiff repeatedly denied setting the fire.

         17.   On September 15, 1995, Plaintiff was arrested for outstanding

warrants on unrelated traffic offenses in DeKalb County.

         18.   After that arrest, Michael Cross once again questioned Plaintiff about

the fire.

         19.   Next, Plaintiff was transported to the DeKalb County Jail without

appearing before a judge.

         20.   Plaintiff was held until October 3, 1995. Upon his release from the

DeKalb County Jail, Cross and Guerrieri accosted Plaintiff outside the jail and took

him, in a locked police car, to take multiple polygraph exams at Defendant John

Reid & Associates’ Office.




                                            5
     Case: 1:20-cv-01444 Document #: 1 Filed: 02/27/20 Page 6 of 19 PageID #:6




      21.    Plaintiff undertook several rounds of polygraph testing at Defendant

Reid & Associates, which was administered by Defendant Masokas, Defendant

Newey, and Defendant Unknown Employees of John Reid & Associates.

      22.    After undergoing hours of polygraph testing and having spent seven

hours with law enforcement, including Defendants, following his release from

DeKalb County Jail, Defendants continued to question Plaintiff with the

cooperation and involvement of the Naperville Police Department.

      23.    Plaintiff was next transported at 11:30 p.m. to the Naperville Police

Department (“NPD”) for further interrogation.

      24.    At all times prior to his arrival at the NPD at or around 11:30 p.m. on

October 3, 1995, Plaintiff had unequivocally denied setting the fire.

      25.    After many more hours of interrogation, in the early morning hours of

October 4, 1995, Cross and Guerrieri took written statements purporting to reflect

that Plaintiff admitted involvement in setting the fire.

      26.    Specifically, the statements suggested that Plaintiff intentionally

started the fire by knocking a lit cigarette onto a newspaper which he had

previously spilled vodka on.

      27.    The aforementioned statements were fabricated as a result of mental

and emotional abuse, including but not limited mental abuse perpetuated by

Defendants during their interrogation of him at Reid & Associates. The Naperville

Police Department further abused Plaintiff during their interrogation of him,

including physical abuse – including but not limited to Brian Cunningham



                                          6
     Case: 1:20-cv-01444 Document #: 1 Filed: 02/27/20 Page 7 of 19 PageID #:7




slamming Plaintiff against the wall – and verbal intimidation by Cross, Guerrieri,

and others upon Plaintiff. That abuse, combined with prolonged deprivation of food

and sleep by Defendants and the Naperville Police Department as well as emotional

impairment from the manner in which Defendants interrogated Plaintiff caused

Plaintiff to falsely confess.

       28.    The Individual Defendants all participated in the conduct that led

Plaintiff to falsely confess.

Defendants Target Plaintiff

       29.    The Individual Defendants determined at the time they became

involved in the investigation that they would accuse Plaintiff of intentionally

setting the fire.

       30.    Despite the lack of any credible information suggesting that Plaintiff

was involved in setting the fire, the Individual Defendants targeted him.

       31.    The Individual Defendants entered into a conspiracy amongst

themselves and with members of the Naperville Police Department, including but

not limited to Cross, Guerrieri, and Cunningham to falsely implicate Plaintiff by

any means necessary.


Defendants Fabricate Evidence against Plaintiff

       32.    As set forth above, Plaintiff was interrogated by the Individual

Defendants at various times.

       33.    Plaintiff consistently denied he had set the fire.




                                            7
       Case: 1:20-cv-01444 Document #: 1 Filed: 02/27/20 Page 8 of 19 PageID #:8




        34.   All of the Individual Defendants were aware that each of them were

threatening and abusing Plaintiff in attempt to extract inculpatory statements from

him.

        35.   The Individual Defendants knew that any inculpatory statement by

Plaintiff was fabricated, and that Plaintiff only gave the statements as the result of

the physical and mental coercion to which they participated in subjecting him.

They further knew that Plaintiff had not failed a polygraph exam administered by

them, and that any confession he gave was not the result of being confronted with

the results of a failed polygraph test and choosing to come clean as a result.

        36.   The Individual Defendants subsequently memorialized a false account

of their interrogation of Plaintiff, which was used to support the charges against

Plaintiff and deny him bond pending trial.

        37.   There was never probable cause to believe that Plaintiff intentionally

set the fire or to support the arrest and/or prosecution of Plaintiff.


Plaintiff’s Charges, Trial, and Conviction

        38.   Based on Plaintiff’s “confession,” Plaintiff was charged with first-

degree murder and aggravated arson.

        39.   Plaintiff’s “confession” was used by the State and relied on by the trial

court in denying Plaintiff bond.




                                             8
     Case: 1:20-cv-01444 Document #: 1 Filed: 02/27/20 Page 9 of 19 PageID #:9




      40.    At Plaintiff’s trial, the key evidence connecting Plaintiff to the offense

was the fabricated statements and confession attributed to Plaintiff by the

Individual Defendants and the members of the Naperville Police Department with

which they conspired.

      41.    On September 17, 1997, following a trial, Plaintiff was convicted of

both aggravated arson and first-degree murder.


Confession Shown to be “Scientifically Impossible” At Evidentiary Hearing

      42.    On January 29, 2015, Plaintiff was granted leave to file a Petition For

Post-Conviction Relief based upon his assertion that he was actually innocent of the

crimes for which he had been convicted.

      43.    Plaintiff’s’ claims advanced to a third-stage evidentiary hearing in

DuPage County.

      44.    After that hearing, on April 6, 2017, the Circuit Court of DuPage

County vacated Plaintiff’s convictions, explaining that “There can be no question

that the lynchpin of the State’s case at trial was the defendant’s confession, which

the State and Defense experts today agree is scientifically impossible .”

      45.    On May 30, 2017, Amor was released pending a retrial.

      46.    On February 21, 2018, Plaintiff was acquitted after a bench trial.


Plaintiff’s Damages

      47.    As a result of the Defendants’ misconduct, Plaintiff spent over twenty

(20) years incarcerated for a crime he did not commit. Plaintiff endured the stigma


                                           9
    Case: 1:20-cv-01444 Document #: 1 Filed: 02/27/20 Page 10 of 19 PageID #:10




of having perpetrated the brutal aggravated arson and murder of his mother-in-law

in which he had no involvement. Even more so, Plaintiff suffered incalculable

mental anguish and emotional pain stemming from his lengthy incarceration. He

missed spending hundreds of holidays, birthdays, and social gatherings with family

and friends. Plaintiff was locked up in an environment where any day he could have

been beaten, sexually assaulted, or even murdered. Plaintiff languished in his

prison cell, not knowing if he would spend the remainder of his life behind prison

walls.

         48.   Plaintiff’s damages include, but are not limited to, emotional distress,

mental anguish, humiliation, loss of liberty, loss of freedom of movement, loss of

enjoyment of life, loss of consortium, and other non-pecuniary losses.


                                    Causes of Action

                                        COUNT I

                    42 U.S.C. § 1983 – 14th Amendment Due Process


         49.   Each foregoing paragraph of this Complaint is incorporated as if fully

set forth herein.

         50.   As described more fully above, all of the Defendants, while acting

individually, jointly, and in conspiracy, as well as under color of law and within the

scope of their employment, deprived Plaintiff of his constitutional right to due

process by deliberately fabricating statements, reports, and other evidence.




                                           10
    Case: 1:20-cv-01444 Document #: 1 Filed: 02/27/20 Page 11 of 19 PageID #:11




      51.    The Defendants’ misconduct described herein was objectively

unreasonable and was undertaken with deliberate indifference to Plaintiff’s

constitutional rights.

      52.    The Defendants’ misconduct described herein shocks the conscience.

      53.    As a direct and proximate result of the misconduct described herein,

Plaintiff was charged with aggravated arson and first-degree murder.

      54.    As a further direct and proximate result of the misconduct described

herein, Plaintiff was denied bond and detained in the county jail prior to trial.

      55.    As a further direct and proximate result of the misconduct described

herein, Plaintiff suffered injuries, including but not limited to loss of liberty,

emotional distress, and mental anguish as more fully described above.


                                       COUNT II

              42 U.S.C. § 1983 – 5th and 14th Amendment Due Process
                                 Coerced Confession


      56.    Each foregoing paragraph of this Complaint is incorporated as if fully

set forth herein.

      57.    As described more fully above, all of the Defendants, while acting

individually, jointly, and in conspiracy with themselves and members of the

Naperville Police Department, deprived Plaintiff of his constitutional right to be

free from compelled self-incrimination.

      58.    As described more fully above, the Defendants coerced Plaintiff

through physical violence, emotional and mental abuse.



                                            11
    Case: 1:20-cv-01444 Document #: 1 Filed: 02/27/20 Page 12 of 19 PageID #:12




       59.   As a result of the misconduct described herein, the Defendants

compelled Plaintiff and, in conspiracy with others, extracted a false confession from

him.

       60.   The Defendants’ misconduct described herein was objectively

unreasonable and was undertaken with deliberate indifference to Plaintiff’s

constitutional rights.

       61.   The Defendants’ misconduct described herein shocks the conscience.

       62.   As a direct and proximate result of the misconduct described herein,

Plaintiff was charged with aggravated arson and first-degree murder.

       63.   As a further direct and proximate result of the misconduct described

herein, Plaintiff was denied bond and detained in the county jail prior to trial.

       64.   As a further direct and proximate result of the misconduct described

herein, Plaintiff was convicted of aggravated arson and first-degree murder.

       65.   As a further direct and proximate result of the misconduct described

herein, Plaintiff suffered injuries, including but not limited to loss of liberty,

emotional distress, and mental anguish as more fully described above.


                                       COUNT III

               42 U.S.C. § 1983 – Fourth and Fourteenth Amendments
                                 Unlawful Detention


       66.   Each foregoing paragraph of this Complaint is incorporated as if fully

set forth herein.




                                            12
    Case: 1:20-cv-01444 Document #: 1 Filed: 02/27/20 Page 13 of 19 PageID #:13




      67.     In the manner described more fully above, the Defendants,

individually, jointly, and in conspiracy with one another as well as with members of

the Naperville Police Department, as well as under color of law and within the

scope of their employment, accused Plaintiff of criminal activity and exerted

influence to initiate, continue, and perpetuate judicial proceedings against Plaintiff

without any probable cause for doing so and in spite of the fact that they knew

Plaintiff was innocent, in violation of his rights secured by the Fourth and

Fourteenth Amendments.

      68.     In doing so, these Defendants caused Plaintiff to be deprived of his

liberty without probable cause and subjected improperly to judicial proceedings for

which there was no probable cause. These judicial proceedings were instituted and

continued maliciously, resulting in injury.

      69.     The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally, and with malice.

      70.     As a further direct and proximate result of the misconduct described

herein, Plaintiff suffered injuries, including but not limited to loss of liberty,

emotional distress, and mental anguish as more fully described above.


                                       COUNT IV

            42 U.S.C. § 1983 – Conspiracy to Deprive Constitutional Rights


      71.     Each foregoing paragraph of this Complaint is incorporated as if fully

set forth herein.




                                            13
    Case: 1:20-cv-01444 Document #: 1 Filed: 02/27/20 Page 14 of 19 PageID #:14




      72.    As described more fully above, as a result of the fire, Defendants

reached an agreement amongst themselves and with members of the Naperville

Police Department to frame Plaintiff for the crime and to thereby deprive Plaintiff

of his constitutional rights as described in the Counts above.

      73.    As described more fully above, all of the Defendants had knowledge of

and/or participated in the fabrication of evidence against Plaintiff.

      74.    As described more fully above, all of the Defendants were aware that

Plaintiff’s false confession was the product of physical and mental coercion.

      75.    In this manner, the Defendants conspired by concerted action to

accomplish an unlawful purpose by an unlawful means.

      76.    In furtherance of the conspiracy, each of the co-conspirators committed

overt acts and was an otherwise willful participant in joint activity.

      77.    The Defendants’ misconduct described herein was objectively

unreasonable and was undertaken with deliberate indifference to Plaintiff’s

constitutional rights.

      78.    The Defendants’ misconduct described herein shocks the conscience.

      79.    As a direct and proximate result of the misconduct described herein,

Plaintiff was charged with aggravated arson and first-degree murder.

      80.    As a further direct and proximate result of the misconduct described

herein, Plaintiff was denied bond and detained in the county jail prior to trial.

      81.    As a further direct and proximate result of the misconduct described

herein, Plaintiff was convicted of aggravated arson and first-degree murder.



                                          14
    Case: 1:20-cv-01444 Document #: 1 Filed: 02/27/20 Page 15 of 19 PageID #:15




      82.    As a further direct and proximate result of the misconduct described

herein, Plaintiff suffered injuries, including but not limited to loss of liberty,

emotional distress, and mental anguish as more fully described above.


                                       COUNT V

                         42 U.S.C. § 1983 – Failure to Intervene


      83.    Each foregoing paragraph of this Complaint is incorporated as if fully

set forth herein.

      84.    As described more fully above, during the constitutional violations

alleged herein, one or more of the Defendants stood by without intervening to

prevent the misconduct.

      85.    The Defendants’ misconduct described herein was objectively

unreasonable and was undertaken with deliberate indifference to Plaintiff’s

constitutional rights.

      86.    As a direct and proximate result of the misconduct described herein,

Plaintiff was charged with aggravated arson and first-degree murder.

      87.    As a further direct and proximate result of the misconduct described

herein, Plaintiff was denied bond and detained in the county jail prior to trial.

      88.    As a further direct and proximate result of the misconduct described

herein, Plaintiff was convicted of aggravated arson and first-degree murder.

      89.    As a further direct and proximate result of the misconduct described

herein, Plaintiff suffered injuries, including but not limited to loss of liberty,

emotional distress, and mental anguish as more fully described above.

                                            15
    Case: 1:20-cv-01444 Document #: 1 Filed: 02/27/20 Page 16 of 19 PageID #:16




                                       COUNT VI

                      Illinois State Law – Malicious Prosecution


      90.    Each foregoing paragraph of this Complaint is incorporated as if fully

set forth herein.

      91.    As described more fully above, the Defendants knowingly and

maliciously initiated and/or caused judicial proceedings to continue against Plaintiff

without probable cause.

      92.    The prosecution terminated in Plaintiff’s favor on February 21, 2018,

when Plaintiff was acquitted.

      93.    As a further direct and proximate result of the misconduct described

herein, Plaintiff suffered injuries, including but not limited to loss of liberty,

emotional distress, and mental anguish as more fully described above.


                                      COUNT VII
          Illinois State Law – Intentionally Infliction of Emotional Distress


      94.    Each foregoing paragraph of this Complaint is incorporated as if fully

set forth herein.

      95.    As described more fully above, the Defendants’ misconduct was

extreme and outrageous.

      96.    As described more fully above, the Defendants intended to cause, or

were in reckless disregard of the probability that their misconduct would cause,

severe emotional distress to Plaintiff.




                                            16
    Case: 1:20-cv-01444 Document #: 1 Filed: 02/27/20 Page 17 of 19 PageID #:17




      97.    As a direct and proximate result of the misconduct described herein,

Plaintiff suffered injuries, including but not limited to severe emotional distress and

mental anguish as more fully described above.


                                     COUNT VIII

                            Illinois State Law – Conspiracy
      98.    Each foregoing paragraph of this Complaint is incorporated as if fully

set forth herein.

      99.    As described more fully above, the Defendants together reached an

understanding, engaged in a course of conduct, engaged in a joint action, and

otherwise conspired among and between themselves and others to maliciously

prosecute Plaintiff without probable cause and to intentionally inflict emotional

distress.

      100.   As described more fully above, in furtherance of the conspiracy, the

Defendants committed overt acts including the fabrication and unlawful coercion of

Plaintiff’s “confession,” and the falsification of witness statements in police reports.

      101.   The conspiracy alleged herein was initiated on or about September 10,

1995 and continues to the present.

      102.   As a direct and proximate result of the misconduct described herein,

Plaintiff suffered injuries, including but not limited to loss of liberty, emotional

distress, and mental anguish as more fully described above.




                                           17
    Case: 1:20-cv-01444 Document #: 1 Filed: 02/27/20 Page 18 of 19 PageID #:18




                                      COUNT IX

                      Illinois State Law – Respondeat Superior
                           (Against John Reid & Associates)


      103.   Each foregoing paragraph of this Complaint is incorporated as if fully

set forth herein.

      104.   Defendant John Reid & Associates are liable for the state-law torts of

its employees under the doctrine of respondeat superior.


                                    Prayer for Relief

      WHEREFORE, Plaintiff, WILLIAM E. AMOR, respectfully requests that this

Court enter judgment in his favor and against Defendants JOHN REID &

ASSOCIATES, INC., MICHAEL MASOKAS, THE ESTATE OF ARTHUR T.

NEWEY, AND UNKNOWN EMPLOYEES OF JOHN REID & ASSOCIATES,

awarding compensatory damages, costs, and attorneys’ fees, along with punitive

damages against each of the individually-named Defendants in their individual

capacities, as well as any other relief this Court deems just and appropriate.


                                    Jury Demand

      Plaintiff, WILLIAM E. AMOR, hereby demands a trial by jury pursuant to

Federal Rules of Civil Procedure 38(b) on all issues so triable.

                                               Respectfully submitted,
                                               WILLIAM E. AMOR
                                               /s/ Tara Thompson
                                               One of the Plaintiff’s Attorneys




                                          18
Case: 1:20-cv-01444 Document #: 1 Filed: 02/27/20 Page 19 of 19 PageID #:19




                                         Jon Loevy
                                         Tara Thompson
                                         Mariah Garcia
                                         Loevy & Loevy
                                         311 N. Aberdeen
                                         Third Floor
                                         Chicago, Illinois 60607
                                         (312) 243-5900
                                         tara@loevy.com




                                    19
